Case 21-30710 Document 237-1 Filed in TXSB on 05/13/21 Page 1 of 6




                             Exhibit A


                Schedule of Retained Causes of Action
         Case 21-30710 Document 237-1 Filed in TXSB on 05/13/21 Page 2 of 6




                                   Schedule of Retained Causes of Action

        Pursuant to the Second Amended Joint Chapter 11 Plan [ECF # 205], filed on April 22,
2021 (as may be further amended, the “Plan”),1 the Liquidating Trust is being established as a
grantor trust for the purpose of liquidating and distributing the Liquidating Trust Assets to the
Liquidating Trust Beneficiaries in accordance with the Plan. Liquidating Trust Assets is defined
in the Plan to include: (i) the Single Share; (ii) all Retained Causes of Action, including Avoidance
Actions, and the proceeds thereof (other than the Apache Claims); (iii) the Liquidating Trust Cash
Reserve; (iv) the Liquidating Trust Talos Shares; (v) the 2017 Chapter 11 Unsecured Creditor
Reserve and all rights, including any residual rights to proceeds, relating thereto; and (vi) all other
Assets of the Debtors other than the Secured Cash Amount and the Abandoned Assets.

        Unless a Retained Cause of Action is expressly waived, relinquished, released,
compromised or settled in the Plan or any Final Order, the Debtors expressly reserve such Cause
of Action (including any counterclaims) for later adjudication by the Liquidating Trustee on behalf
of the Liquidating Trust. Therefore, no preclusion doctrine, including the doctrines of res judicata,
collateral estoppel, issue preclusion, claim preclusion, waiver, estoppel (judicial, equitable or
otherwise) or laches shall apply to such Retained Causes of Action (including counterclaims) on
or after the Confirmation Date. All Retained Causes of Action shall be preserved for the benefit
of the Reorganized Debtors, collectively and individually, and the Liquidating Trust, as
appropriate, whether or not brought by the Debtor(s) prior to the Effective Date of the Plan.

       Notwithstanding the foregoing paragraphs, and without limiting the generality of Article
VII section H of the Plan, Retained Causes of Action include Causes of Action related to: (i)
insurance policies; (ii) tax credits and refunds; (iii) litigation and possible litigation; (iv) Avoidance
Actions; (v) confidentiality agreements; (vi) accounts receivable and accounts payable; (vii)
contracts and leases; (viii) current or former employee matters; (ix) deposits, adequate assurance
postings, and other collateral postings; (x) vendor obligations; (xi) intellectual property; (xii)
customer obligations; and (xiii) environmental matters. Accordingly, unless otherwise agreed
among the Debtors, the Committee, and the Prepetition Agent, the following shall constitute
Retained Causes of Action under the Plan:

          1.       Causes of Action Related to Insurance Policies

       Unless otherwise released by the Plan, Retained Causes of Action shall include all Causes
of Action based in whole or in part upon any and all insurance contracts and insurance policies to
which any Debtor is (or was) a party or pursuant to which the Debtors have any rights whatsoever,
including Causes of Action against insurance carriers, reinsurance carriers, insurance brokers, third
party administrators, underwriters, or surety bond insurers relating to coverage, indemnity,
contribution, reimbursement, or any other matter. Without limiting the foregoing, but subject to
any releases contained within the Plan, such Retained Causes of Action shall expressly include
any actions, claims and demands relating to or brought against Starr Indemnity & Liability
Company under Insurance Policy #1000620769201, XL Specialty Insurance Company under
Insurance Policy #ELU166511-20, XL Specialty Insurance Company under Insurance Policy
#ELU166512-20, and Axis Insurance Company under Insurance Policy #P-001-000327076-01.

1
    Capitalized terms not otherwise defined herein shall have the meaning ascribed to them in the Plan.
       Case 21-30710 Document 237-1 Filed in TXSB on 05/13/21 Page 3 of 6




       2.      Causes of Action Related to Tax Credits and Refunds

        Unless otherwise released by the Plan, Retained Causes of Action shall include all Causes
of Action against or related to all taxing authorities that owe or may in the future owe money to
the Debtors. Furthermore, Retained Causes of Action shall include all Causes of Action against
or related to all taxing authorities who assert or may assert that the Debtors owe money to them.

       3.      Causes of Action Related to Litigation and Possible Litigation

        Unless otherwise released by the Plan, Retained Causes of Action shall include all Causes
of Action against or related to all Entities that are party to or that may in the future become party
to litigation, arbitration, or any other type of adversarial proceeding or dispute resolution
proceeding, whether formal or informal, judicial or non-judicial, regardless of whether such entity
is included on the schedule below.

        The following schedule includes entities, affiliates, subsidiaries, successors and assigns,
that are party to or that the Debtors believe may become party to litigation or arbitration, or any
other type of adversarial proceeding or dispute resolution proceeding, whether formal or informal,
judicial or non-judicial. No entity may rely on its omission from the below schedule or herein
as any indication that the Liquidating Trust will not pursue any and all available Causes of
Action against it.

       Counter-Party Name                      Address                      Description of Proceeding
                                             John Melko                All claims or causes of action arising
                                        Foley and Lardner LLP          from or related to that certain
                                      100 Louisiana St Suite 2000      litigation         styled        Apache
                                          Houston, TX 77002            Corporation v. Castex Offshore,
                                                                       Inc., et al.; in the 133rd District Court
                                         Jennifer Bruch Hogan          of Harris County, Texas bearing
                                        jhogan@hoganfirm.com           Cause No. 2015-48580.
                                            Hogan & Hogan
                                      711 Louisiana St., Suite 500
                                         Houston, Texas 77002

                                          Roger D. Townsend
                                     rtownsend@cokinoslaw.com
 Apache Corporation                        Cokinos | Young
                                        1221 Lamar, 16th Floor
                                         Houston, Texas 77010

                                           Adam P. Schiffer
                                      aschiffer@shjlawfirm.com
                                           Marc S. Tabolsky
                                      mtabolsky@shjlawfirm.com
                                           Matthew W. Davis
                                       mdavis@shjlawfirm.com
                                     Schiffer Hicks Johnson, PLLC
                                    700 Louisiana Street, Suite 2650
                                        Houston, Texas 77002
       Case 21-30710 Document 237-1 Filed in TXSB on 05/13/21 Page 4 of 6



                                               Murray Fogler
                                             mfogler@fbfog.com
                                      Fogler, Brar, O’Neil & Gray, LLP
                                              2 Houston Center
                                        909 Fannin Street, Suite 1640
                                           Houston, Texas 77002


        4.      Causes of Action Related to Avoidance Actions

        Unless otherwise released by the Plan or Final Order, Retained Causes of Action shall
include, but are not limited to, all Causes of Action in which property is recoverable under sections
542, 543, 550, or 553 of the Bankruptcy Code, and/or a transfer is avoidable under sections 544,
545, 547, 548, 549, or 724(a) of the Bankruptcy Code. Such Causes of Action, specifically include,
but are not limited to, any and all potential 11 U.S.C. § 547 preference claims related to transfers
made within the 90 days before the filing of the Chapter 11 Cases on account of an antecedent debt
owed by the respective Debtor as identified by the Debtors in their respective Statement of
Financial Affairs in response to Question 3 (See ECF ## 98-101).2 Further, such Causes of Action
specifically include, but are not limited to, any and all potential 11 U.S.C. § 547 insider preference
claims related to transfers to an insider made between the 90 days and one year before the filing
of the Chapter 11 Cases on account of an antecedent debt owed by the respective Debtor as
identified by the Debtors in their respective Statement of Financial Affairs in response to Question
4 (See ECF ## 98-101). Further, such Causes of Action specifically include, but are not limited
to, any and all potential fraudulent transfer claims as may be asserted under either 11 U.S.C. § 548
or 11 U.S.C. § 544 and the applicable state law fraudulent transfer statute to transfers made within
the applicable lookback time period applicable to the particular fraudulent transfer statute,
including any and all transfers identified by the Debtors in their respective Statement of Financial
Affairs (specifically including all transfers previously identified in this paragraph) and any
transfers made to insiders. No entity may rely on its omission from the Debtors’ respective
Statement of Financial Affairs or herein as any indication that the Liquidating Trust will not
pursue any and all available Causes of Action against it.

        5.      Causes of Action Related to Confidentiality Agreements

         Unless otherwise released by the Plan, Retained Causes of Action shall include all Causes
of Action against or related to all entities that are party to any confidentiality agreements with any
or all of the Debtors

        6.      Causes of Action Related to Accounts Receivable and Accounts Payable

        Unless otherwise released by the Plan, Retained Causes of Action shall include all Causes
of Action against or related to all entities that owe or that may in the future owe money to the
Debtors. Furthermore, Retained Causes of Action shall include all Causes of Action against or
related to all Entities who assert or may assert that the Debtors owe money to them.


2
  Reference to documents in the record of the Chapter 11 Cases shall mean that such documents referenced are
incorporated herein as if copied in extenso.
        Case 21-30710 Document 237-1 Filed in TXSB on 05/13/21 Page 5 of 6




         7.       Causes of Action Related to Contracts and Leases

        Unless otherwise released by the Plan, Retained Causes of Action shall include all Causes
of Action, based in whole or in part upon any and all contracts and leases to which any Debtor is
or was a party or pursuant to which a Debtor has any rights whatsoever. The Retained Causes of
Action include, without limitation, Causes of Action against vendors, suppliers of goods or
services, or any other parties: (a) for overpayments, back charges, duplicate payments, improper
holdbacks, deposits, warranties, guarantees, indemnities, recoupment, or setoff; (b) for wrongful
or improper termination, suspension of services or supply of goods, or failure to meet other
contractual or regulatory obligations; (c) for failure to fully perform or to condition performance
on additional requirements under contracts with any Debtor before the assumption or rejection, if
applicable, of such contracts; (d) for payments, deposits, holdbacks, reserves, or other amounts
owed by any creditor, utility, supplier, vendor, insurer, surety, factor, lender, bondholder, lessor,
or other party; (e) for any liens, including mechanic’s, artisan’s, materialmen’s, possessory, or
statutory liens held by any Debtor; (f) counterclaims and defenses related to any contractual
obligations; (g) any turnover actions arising under section 542 or 543 of the Bankruptcy Code; (h)
for unfair competition, interference with contract or potential business advantage, breach of
contract, infringement of intellectual property, or any business tort claims; and (i) any accumulated
service credits, both those that may apply to future vendor invoices and those from which any
Debtor may be entitled to receive a refund.

         8.       Causes of Action Related to Current or Former Employee Matters

        Unless otherwise released by the Plan, Retained Causes of Action shall include all Causes
of Action against or related to all current or former employees that are party to or that may in the
future become party to any workers’ compensation claims or actions, litigation, arbitration, or any
other type of adversarial proceeding or dispute resolution proceeding, whether formal or informal,
judicial or non-judicial.

         9. Causes of Action Related to Current or Former Insiders and/or Related Entities

        Unless otherwise released by the Plan, Retained Causes of Action shall include all Causes
of Action against or related to all current or former insiders (including directors and/or officers)
and/or related entities, including claims or actions, litigation, arbitration, or any other type of
adversarial proceeding or dispute resolution proceeding, whether formal or informal, judicial or
non-judicial.3 Such Causes of Action, specifically include, but are not limited to, (i) any claims
against such parties for mismanagement and/or the breach of any fiduciary duty arising under
applicable law, including without limitation, the duties of loyalty and care; and (ii) any and all
potential claims related to transfers made within the four year period before the filing of the
Chapter 11 Cases, specifically including those transfers identified by the Debtors in their
respective Statement of Financial Affairs in response to Question 3 and Question 4 (See ECF ##
98-101).



3
 Such former insiders include, without limitation but subject to releases contained in the Plan: John Stoika, Johnathan
Wilson, Aaron Killian, Ashley Green, Gregory L. Miller, Richard Sherrill, David Alexander, Daniel Gillett
       Case 21-30710 Document 237-1 Filed in TXSB on 05/13/21 Page 6 of 6




       10. Causes of Action Related to Deposits, Adequate Assurance Postings, and Other
           Collateral Postings

       Unless otherwise released by the Plan, Retained Causes of Action shall include all Causes
of Action based in whole or in part upon any and all postings of a security deposit, adequate
assurance payment, or any other type of deposit or collateral.

       11. Causes of Action Related to Vendor Obligations

        Unless otherwise released by the Plan, Retained Causes of Action shall include all Causes
of Action against or related to all vendors that owe or may in the future owe money or other
obligations to the Debtors, whether for unpaid invoices; unreturned, missing, or damaged
inventory; indemnification; warranties; any turnover actions arising under section 542 or 543 of
the Bankruptcy Code; or any other matter whatsoever.

       12. Causes of Action Related to Intellectual Property

         Unless otherwise released by the Plan, Retained Causes of Action shall include any Causes
of Action for unfair competition, licensing or licensing agreements, interference with contract or
potential business advantage, conversion, infringement of intellectual property, or other business
tort claims.

       13. Causes of Action Related to Customer Obligations

       Unless otherwise released by the Plan, Retained Causes of Action shall include all Causes
of Action against or related to all customers that owe or may in the future owe money to the
Debtors, whether for unpaid invoices; unreturned, missing, or damaged inventory, warranties, or
any other matter whatsoever.

       14. Causes of Action Related to Environmental Matters

        Unless otherwise released by the Plan, Retained Causes of Action shall include all Causes
of Action against or related to all entities or potentially responsible parties that owe or that may in
the future owe money to the Debtors in connection with any environmental matters. Furthermore,
Retained Causes of Action shall include all Causes of Action against or related to all entities or
potentially responsible parties who assert or may assert that the Debtors owe money to them in
connection with any environmental matters.
